Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 8, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective November 17, 1974 because he voluntarily left his employment without good cause. The claimant, apprehensive about his ability to carry out his new assignment because of a lack of sufficient personnel, resigned when his request for additional help was denied. He contends that leaving employment under these conditions provides good cause. The em*759ployer, on the other hand, maintains that the claimant had the experience and expertise to successfully perform with the personnel provided; that the claimant’s conclusion, after only a few days on the new job, was premature; and that his brief stint had not provided a fair test. Thus, factual issues were raised for the board which were within its sole province and, since its resolution of those issues is supported by substantial evidence, we must affirm (Matter of Rubinstein [Catherwood], 33 AD2d 950; cf. Matter of Day [Levine], 51 AD2d 1071). Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Main and Reynolds, JJ., concur.